EXHIBIT 10.1

AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of September 23, 2010, is made by
and between All-American SportPark, Inc. a Nevada corporation (the "Company"),
and and Investments AKA, LLC, a Nevada limited liability company ("AKA") .

RECITALS

A.                 In September 2008, the Company repaid the principal of two
promissory notes in the aggregate principal amount of $800,000 held by ANR, LLC,
A Nevada limited liability company (the "Notes"), but did not pay the accrued
interest on the Notes which aggregates $114,254.68.

B.                 AKA is now the lawful holder of the right to receive the
accrued interest on the Notes.

C.                 The Company desires to offer to issue 952,123 shares of its
common stock as full payment for the $114,254.68 in accrued interest owed to
AKA, and AKA wishes to accept such shares as full payment for such amount.

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and conditions contained herein, the parties agree as follows:

AGREEMENT

1.  AKA hereby represents and warrants that (i) it is the rightful owner of the
right to receive the $114,254.68 in accrued interest payable by the Company and
that no other person or entity is entitled to all or a portion of such amount;
(ii) the amount of $114,254.68 represents the full amount owed by the Company
for the unpaid accrued interest on the Notes; and (ii) AKA agrees to indemnify
and hold harmless the Company for any claims, suits, damages, actions, or other
costs arising out any breach of the forgoing representation and warranty.

2.  AKA hereby agrees to accept 952,123 shares of the Company's $0.001 par value
Common Stock (the "Shares") in full payment for the $114,254.68 owed by the
Company for the accrued interest on the Notes, as set forth above, and upon
delivery of the certificate representing the Shares to AKA the Company will be
fully released from any further liability for the accrued interest on the Notes.

 

3.  AKA hereby represents, acknowledges and agrees that (i) the Shares will
constitute “restricted securities” as that term is defined under the Securities
Act of 1933, as amended (the "1933 Act"); (ii) AKA is acquiring the shares
solely for its own account, for investment purposes and without a view towards
the resale or distribution thereof; (iii) AKA is an "Accredited Investor" as
that term is defined under the 1933 Act; (iv) the shares will be subject of stop
transfer orders on the books and records of the Company's transfer agent and
shall be imprinted with a standard form of restrictive legend; and (v) any sale
of the shares will be accomplished only in accordance with the 1933 Act and the
rules and regulations of the Securities and Exchange Commission adopted
thereunder.

 

[Signature page follows]

1

--------------------------------------------------------------------------------



 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date and year set forth above.

Investments AKA, LLC                                         
              All-American SportPark, Inc.

 

By:  Agassi Ventures, LLC                                          
         By:  /s/ Ronald S. Boreta________

                                               
                                                     Ronald S. Boreta, its
President

   

    By: /s/ Andre Agassi__________                                              

          Andre Agassi, Manager of

          Agassi Ventures, LLC                                            

 

 

2

--------------------------------------------------------------------------------

